UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1664


MONA CHU,

                    Plaintiff - Appellant,

             v.

PATENT AND TRADEMARK OFFICE,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:15-cv-01375-CMH-MSN)


Submitted: September 11, 2017                                 Decided: October 12, 2017


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mona Chu, Appellant Pro Se. Dennis Carl Barghaan, Jr., Assistant United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mona Chu appeals the district court’s order dismissing her employment

discrimination complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Chu v. Patent &

Trademark Office, No. 1:15-cv-01375-CMH-MSN (E.D. Va. filed Apr. 25, 2016 &

entered Apr. 26, 2016). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                        AFFIRMED




                                         2